Citation Nr: 1223800	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-39 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk









INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Tinnitus is related to noise exposure in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for tinnitus is resolved in the Veteran's favor, the Board need not further address VCAA compliance.







REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The Veteran asserts that he was daily exposed to noise in service that caused tinnitus.

The separation document, DD-214, shows that the Veteran was a Radio Operator.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of tinnitus.  In his Report of Medical History upon separation, the Veteran denied having ear trouble.

After service, on VA examination in January 2010, the Veteran complained of tinnitus with onset in 1970.  He stated that in service he was exposed to noise as a radio operator as well as to weapons fire during training.  The Veteran stated that after service he worked as an autobody repairman and truck driver for which hearing protection was not available.  Additionally, the Veteran stated that he used a riding mower and chain saws without ear protection.  The VA examiner concluded that the Veteran's tinnitus was not caused by in-service noise exposure based on normal audiograms at entrance and separation as well as the Veteran's post-service exposure to loud noise occupationally and recreationally.

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110. 




Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 




Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Once the evidence is admitted, that is, to be considered, the Board, as fact finder, must assess the credibility and probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir. 2000) (fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis
 
On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service.  But the absence of in-service documentation is not dispositive as to whether the Veteran suffered from tinnitus during service.

Tinnitus is a condition under case law where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  



See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

The Board finds that the Veteran is competent to describe tinnitus and his statements are credible, that is, the statements tend to prove a fact, that is, he noticed that tinnitus began in service.  While there is no contemporaneous documentation of tinnitus in service, the Veteran was exposed to noise in service, and the Veteran is competent to describe tinnitus.  Moreover, there is no affirmative evidence that the Veteran is not credible.  

As for evidence against the claim, the VA examiner concluded that the Veteran's tinnitus was not caused by service as a radio operator but rather was more likely related to post-service activity.  However, the VA examiner's rationale did not account for the Veteran's statement that he experienced tinnitus in service and since service, which the Veteran is competent to state.  Additionally, the VA examiner relied on the absence of medical records to corroborate tinnitus, which under the circumstances of the case, has minimal probative value as the Board finds that the Veteran was exposed to noise in service, and the Veteran is competent to describe noise exposure and tinnitus in service and since, which the Board finds credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  







As the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, and with evidence of current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


